187 S.E.2d 186 (1972)
212 Va. 654
FIRST VIRGINIA BANK OF TIDEWATER
v.
COMMONWEALTH of Virginia.
VIRGINIA NATIONAL BANK
v.
COMMONWEALTH of Virginia.
Supreme Court of Virginia.
March 6, 1972.
Edward L. Breeden, Jr., David K. Sutelan, Norfolk (Breeden, Howard & MacMillan, Norfolk, on brief), for appellant First Va. Bank.
William P. Oberndorfer, Norfolk, Conrad M. Shumadine, Richmond (Kaufman, *187 Oberndorfer & Spainhour, Norfolk, on brief), for appellant Va. Nat. Bank.
John R. Jordan, Jr., Sp. Counsel, Raleigh, (Andrew P. Miller, Atty. Gen., Anthony F. Troy, Asst. Atty. Gen., A. Grey Staples, Jr., Gen. Counsel, State Corp. Comm., Richmond, on brief), for appellee.
Before SNEAD, C.J., and CARRICO, GORDON and COCHRAN, JJ.
PER CURIAM.
We are called upon to determine the meaning of "contiguous", as used in a paragraph of the Virginia Banking Act, paragraph (c) of Code § 6.1-39.
Paragraph (a) of Code § 6.1-39 provides that no state bank may engage in business in more than one place, except that the State Corporation Commission may, when satisfied that public convenience and necessity will be served, authorize a bank to establish branches within the limits of the city, town or county in which the parent bank is located. Paragraph (b) of Code § 6.1-39 permits the merger of banks wherever located in the State, provided the State Corporation Commission finds that public convenience and necessity will be served. Paragraph (c) of Code § 6.1-39 provides:
"Notwithstanding the limitations of the foregoing paragraphs, the State Corporation Commission may, when satisfied that public convenience and necessity will thereby be served, authorize the establishment of branch banks in cities contiguous to the county or city in which the parent bank is located, and the establishment of branch banks in counties contiguous to the city in which the parent bank is located. Establishment of such branches may be by merger, consolidation, purchase of assets or creation of a new branch; but if the parent bank is located in a city such branches in the contiguous county may not be established more than five miles outside the city limits." (Emphasis supplied.)
After a hearing pursuant to notice to all state and national banks in Virginia, the State Corporation Commission held that "contiguous", as used in paragraph (c), means economically contiguous or compact, not geographically contiguous. The Commission then declared that Norfolk is "contiguous" to Portsmouth because those cities "constitute a compact economic community"; that Norfolk is not "contiguous" to either Hampton or Newport News because neither Norfolk and Hampton nor Norfolk and Newport News constitute an "economic community". First Virginia Bank of Tidewater and Virginia National Bank appeal.[*]
"Contiguous" usually means either physically touching or in close physical proximity. Holston Salt & Plaster Co. v. Campbell, 89 Va. 396, 16 S.E. 274 (1892) (touching); Webster's Third New International Dictionary 492 (1967) (touching); Black's Law Dictionary 391 (4th Ed. 1951) (in close proximity). Nothing in paragraph (c) indicates an unusual meaning of "contiguous"; in fact, the language of paragraph (c) proclaims the usual sense of "contiguous". We can find no warrant for the unique meaning ascribed by the Commission.
We therefore declare that "contiguous", as used in paragraph (c) of Code § 6.1-39, connotes geographic contiguity.
Reversed and final order.
NOTES
[*]  For a history of related litigation, see Virginia Nat'l Bank v. Commonwealth of Virginia ex rel. State Corporation Commission, 448 F.2d 425 (4th Cir. 1971); Commonwealth of Virginia ex rel. State Corporation Commission v. Camp, 333 F. Supp. 847 (E.D.Va.1971).